UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) April23, 2013 AT&T INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-8610 43-1301883 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 208 S. Akard St.,Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (210) 821-4105 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. The registrant announced on April 23, 2013, its results of operations for the first quarter of 2013. The text of the press release and accompanying financial information are attached as exhibits and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. The following exhibits are furnished as part of this report: (d)Exhibits Press release dated April 23, 2013 reporting financial results for the first quarter ended March 31, 2013. AT&T Inc. selected financial statements and operating data. Discussion of EBITDA,Free Cash Flow, Free Cash Flow Yield, Free Cash Flow after Dividends and Adjusting Items Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AT&T INC. Date: April23, 2013 By: /s/Paul W. Stephens Paul W. Stephens Senior Vice President and Controller
